 In the Matter Of MORLEY MANUFACTURING COMPANY, EMPLOYERandSTOVE MOUNTERS' INTERNATIONAL UNION OF NORTH AMERICA, AFL,PETITIONERandINTERNATIONAL MOLDERS AND FOUNDRY WORKERSUNION OF NORTH AMERICA, AFL, INTERVENORCase No. 14-RC-623.-Decided May 6,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Glenn L.Moller, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner and the Intervenor are labor organizations, affili-ated with the American Federation of Labor, claiming to representemployees of the Employer.3.The question concerning representation :The instant petition was filed on February 3, 1949.The Intervenorurges as a bar to this proceeding a contract executed on January 26,1948, between the Intervenor and the Manufacturers' Protective andDevelopment Association, herein called the Association.'This con-tract contains the following provision :ARTICLE IClause 2: When the company shall deem it necessary to hirea new employee, it is understood and agreed that members oftheUnion shall be given preference of employment with theunderstanding, however, that the new employee shall be a com-petent workman with ability to fill the position that is vacant.1Although the Employer is not a member of the Association,the Intervenor contendsthat the contract in question is binding upon this Employer*In'view of the dispositionmade herein of the contract bar issue,we need not resolvethts question.'V83 N. L.R. B., No. 60.404A MORLEY MANUFACTURING COMPANY -405The clear effect of this provision 'of the contract is to require thatthe Employer give preferential treatment in the hiring of employeesto individuals who are members of the Intervenor.Although theintervenor has been authorized, in an election held pursuant to Sec-tion 9 (e) (1) of the Act, to execute a union-security agreement, theabove-quoted provision goes beyond the limited form of union--security agreement permitted by Section 8 (a) (3) of the Act, asamended, and is therefore unlawful without regard to whether itsexecution has been authorized in a Section 9 (e) (1) election?Thus,without regard to any other considerations, the contract in questioncannot operate to bar a present determination of representatives.8We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit of the Employer's' production andmaintenance employees.The Intervenor contends that a unit re-stricted to employees of this Employer is inappropriate because ofa history of collective bargaining on a multiple-employer basis inwhich this Employer has participated.The Association, whose membership includes 30 stove manufac-turers, has during the past 58 years negotiated and bargained col-lectively with the Intervenor on behalf of its member companies.aSome 32 stove manufacturing companies, including the instant Em-ployer, who are not members of the Association, have apparently cus-tomarily followed the agreements reached by the Association and theIntervenor.However, the record shows that the instant Employerhas not participated with the Association members in the negotiationswith the Intervenor which preceded the execution of the contracts, ordelegated to the Association any authority to conduct negotiations onits behalf.Under these circumstances, the fact that the Employer hasconsistently adopted the contracts executed by the Association does notitself provide a sufficient basis for the inclusion of its employees in aunit with those of the Association members.6We therefore find that the following employees of the Employerconstitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act : all production andx SeeMatter of American Export Lines,Inc.,81 N. L. R. B. 1370.s SeeMatter of C. Hager d Sons Hinge ManufacturingCo., 80 N. L. R. B. 163.The Employer,who commenced operations in 1946,is engaged in the manufacture andsale of commercial gas ranges and appliances.5 SeeMatter of Kalamazoo Stove and Furnace Co.,61 N.L. R. B. 1041.SeeMatter of Air ConditioningCo. ofSouthern Calif.,79 N.L.R. B. 1396, and 81N. L. R. B.946;Matterof Associated ShoeIndustries,81 N. L.R. B. 224;Matter of Ad-vanceTanningCo., 60 N.L. R. B. 923.844340-50-vol. 83-27 '406DECISIONSLABOR RELATIONS BOARDmaintenance employees;including the polisher,'but excluding clericaland professional employees;guards, and supervisors as defined in theAct.'DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible but not later than 30 daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Region in which this case was heard,and subject to Sections 203.61'and 203.62 of National Labor RelationsBoard Rules and Regulations-Series 5, as amended, among the em-ployees in the unit found appropriate in paragraph numbered 4, above,who were employed during the pay-roll period immediately precedingthe date of this Direction of Election, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining, by.Stove Mounters' International Union of North America, AFL, or byInternational Molders and Foundry Workers Union of North Amer-ica, AFL, or by neither: .17 The Petitioner contends that the one polisher involved should be excluded from the unitbecause he possesses the skill of a different craftAs this individual has in the past beenincluded in the production and maintenance unit represented by the Intervenor,and as' itappears that no other labor organization is seeking to represent this employee on a separatebasis, we shall include him in the unit. SeeMatter of Geneva Forge, Inc.,76 N. L. R. B.497..